DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Office Action is in response to the papers filed on 6/10/2020. Amendments made to the claims and Applicant's remarks have been entered and considered.
Claims 1-19 have been cancelled. Claims 20-39 are new
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/10/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 34 and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 34 and 39 recites the limitation "the turbine wheel".  There is insufficient antecedent basis for this limitation in the claim. Examiner will interpret limitation as “a turbine wheel”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 20 and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over JP H02-197243 (243’; IDS) in view of NPL Salem et al. (Optimization of a MW Halbach…; IDS).
In claim 20, 243’ teaches an electric generator (Fig. 1-5), said generator comprising: a rotor (2) with permanent magnets (Page 3), configured for rotating about a rotation axis (axis of 2); at least one magnetic yoke (3) with at least two arms (31a, 32a) extending axially outside of the rotor (2) so as to be adjacent to the radial outer side of the rotor (2).
243’ does not teach wherein the permanent magnets can be arranged according to a Halbach array so as to maximize the magnetic field on the radial side of the rotor adjacent to the arms of the at least one yoke.
However, Salem teaches wherein the permanent magnets can be arranged according to a Halbach array so as to have a higher magnetic flux density at a generator air gap, producing higher torque and power (Col. 2; Para. 1).
Therefore in view of Salem, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the generator of 241’ to have a Halbach array so as to maximize the magnetic field on the radial side of the rotor adjacent to the arms of the at least one yoke, in order to have a higher magnetic flux density at a generator air gap, producing higher torque and power (Salem; Col. 2; Para. 1).
In claim 22, 243’ as modified teaches wherein the generator comprises at least one coil (4) arranged distant of the arms (31a, 32a) of the at least one yoke (3), so as to be in a variable magnetic field produced by a rotation of the rotor (2) relative to the at least one yoke (3).
In claim 23, 243’ as modified teaches wherein each of the at least one yoke (3) further comprises at least one bridge (31b, 32b) interconnecting diametrically opposed arms (31a, 32a) of the yoke (3).
In claim 24, 243’ as modified teaches wherein the at least one yoke comprises a first yoke (31) and a second yoke (32), wherein the arms of the first yoke (31a) are angularly offset relative to the arms of the second yoke (32a).
In claim 25, 243’ as modified teaches wherein the at least one coil (4) is sandwiched between the bridges (31b, 32b) of the first (31) and second (32) yokes.
Claim(s) 21 is rejected under 35 U.S.C. 103 as being unpatentable over JP H02-197243 (243’) in view of NPL Salem et al. (Optimization of a MW Halbach…; IDS), and further in view of Koide et al. (DE 102006010168; IDS).
In claim 21, 243’ as modified teaches the generator of claim 20, with the exception of wherein the permanent magnets are arranged so as to show magnetic orientations which successively rotate by 90 degrees along the circumference of the rotor.
However, Koide teaches (Fig. 1A, 19) permanent magnets (83a, 83b, 83c, 83d) arranged so as to show magnetic orientations which successively rotate by 90 degrees along the circumference of a rotor (4).
Therefore in view of Koide, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have improved the generator of 243’ as modified to have  the permanent magnets arranged so as to show magnetic orientations which successively rotate by 90 degrees along the circumference of the rotor, in order to increase effective magnetic flux while having the same volume of magnets (Koide; [0149-0151]).
Claim(s) 26, 28-34 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over JP H02-197243 (243’; IDS) in view of NPL Salem et al. (Optimization of a MW Halbach…; IDS), and further in view of Knapen et al. (DE 19954964; IDS).
In claim 26, 243’ as modified teaches the generator of claim 20, with the exception of wherein the generator comprises a wall forming a cavity housing the rotor, the arms of the at least one yoke being out of the cavity.
However, Knapen teaches wherein a generator (Fig. 1-4) comprises a wall (60) forming a cavity housing a rotor (52), arms (58) of at least one yoke (54) being out of the cavity (Fig. 2).
Therefore in view of Knapen, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have improved the generator of 243’ as modified to have the generator comprise a wall forming a cavity housing the rotor, the arms of the at least one yoke being out of the cavity, in order to allow the rotor side chamber to be acted upon by water, and protecting the yoke from moisture (Knapen; [0019-0021]).
In claim 28, 243’ as modified teaches the generator of claim 26, with the exception of wherein the material of the wall is non-ferromagnetic.
However, Knapen further teaches wherein the material of the wall (60) is non-ferromagnetic ([0018]).
Therefore further in view of Knapen, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have improved the generator of 243’ as modified to have the material of the wall being non-ferromagnetic, in order to allow the rotor side chamber to be acted upon by water, and protect the yoke from moisture (Knapen; [0019-0021]).
In claim 29, 243’ as modified teaches the generator of claim 28, except for explicitly teaching wherein the material is at least one of austenitic stainless steel, aluminum, copper, brass, thermosetting plastic or thermoplastic.
However, Knapen already teaches the material being made of plastic, and furthermore thermoplastic is known in the art for its heat insulation properties.
Therefore further in view of Knapen, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have improved the generator of 243’ as modified to have the material of the wall being a thermoplastic, in order to allow the yoke to be insulated from heat, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
In claim 30, 243’ teaches the generator of claim 20, with the exception of further comprising a turbine wheel mechanically coupled to the rotor.
However, Knapen teaches the generator having a turbine wheel (41) mechanically coupled to a rotor (51).
Therefore in view of Knapen, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have improved the generator of 243’ as modified, in order to utilize it in a compact single chamber design (Knapen; [0004-0005]).
In claim 31, 243’ teaches the generator of claim 30, with the exception of further comprising a shaft supporting the rotor and the turbine wheel, and bearings at each end of the shaft.
However, Knapen further teaches a shaft (46) supporting the rotor (51) and the turbine wheel (41), and bearings (47) at each end of the shaft (46).
Therefore further in view of Knapen, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have improved the generator of 243’ as modified, in order to utilize it in a compact single chamber design (Knapen; [0004-0005]).
In claim 33, 243’ teaches the generator of claim 30, with the exception of wherein the turbine wheel is an axial turbine wheel comprising blades extending radially and configured for converting an annular axial flow through the blades into a rotational movement of the turbine wheel and the rotor.
However, Knapen further teaches wherein the turbine wheel (41) is an axial turbine wheel comprising blades (42) extending radially and configured for converting an annular axial flow through the blades (42) into a rotational movement of the turbine wheel (41) and the rotor (51).
Therefore further in view of Knapen, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have improved the generator of 243’ as modified, in order to utilize it in a compact single chamber design (Knapen; [0004-0005]).
In claim 34, 243’ teaches the generator of claim 26, with the exception of wherein the cavity houses a turbine wheel.
However, Knapen further teaches wherein the cavity houses a turbine wheel (41).
Therefore further in view of Knapen, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have improved the generator of 243’ as modified, in order to utilize it in a compact single chamber design (Knapen; [0004-0005]).
In claim 39, teaches the generator of claim 29, with the exception of wherein the cavity houses a turbine wheel.
However, Knapen further teaches wherein the cavity houses a turbine wheel (41).
Therefore further in view of Knapen, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have improved the generator of 243’ as modified, in order to utilize it in a compact single chamber design (Knapen; [0004-0005]).
Claim(s) 36 are rejected under 35 U.S.C. 103 as being unpatentable over Brissman et al. (WO 2008/022766; IDS) in view of Knapen et al. (DE 19954964; IDS) and further in view of NPL Salem et al. (Optimization of a MW Halbach…; IDS).
In claim 36, Brissman teaches (Fig. 1-6b) a valve (320) for gas cylinder, said valve (320) comprising: a body with an inlet (316), an outlet (318) and a passage (via 320) interconnecting the inlet (316) and outlet (318); a flow control device (310) mounted on the body and controlling the flow of gas in the passage (Page 7, ln. 6); an electric generator (in 320) located in the passage, configured for outputting electric power.
Brissman does not teach the generator being with a turbine wheel located in the passage, configured for outputting electric power, when the gas flow in the passage rotates the turbine wheel; and wherein the permanent magnets can be arranged according to a Halbach array so as to maximize the magnetic field on the radial side of the rotor adjacent to the arms of the at least one yoke.
However, Knapen teaches a generator being with a turbine wheel (41), configured for outputting electric power, when the flow in a passage (30) rotates the turbine wheel (41).
Therefore further in view of Knapen, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have improved the valve of Brissman, in order to utilize it in a compact single chamber design (Knapen; [0004-0005]).
243’ as modified does not teach wherein the permanent magnets can be arranged according to a Halbach array so as to maximize the magnetic field on the radial side of the rotor adjacent to the arms of the at least one yoke.
However, Salem teaches wherein the permanent magnets can be arranged according to a Halbach array so as to have a higher magnetic flux density at a generator air gap, producing higher torque and power (Col. 2; Para. 1).
Therefore in view of Salem, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the generator of 241’ to have a Halbach array so as to maximize the magnetic field on the radial side of the rotor adjacent to the arms of the at least one yoke, in order to have a higher magnetic flux density at a generator air gap, producing higher torque and power (Salem; Col. 2; Para. 1).
Claim(s) 38 is rejected under 35 U.S.C. 103 as being unpatentable over Knapen et al. (DE 19954964; IDS) in view of NPL Salem et al. (Optimization of a MW Halbach…; IDS).
In claim 38, Knapen teaches a conduit (10) with a wall (15) delimiting a passage (30) for a fluid and with an electric generator (50) with a turbine wheel (41) located in the passage (30) so as to be driven when the fluid flows, wherein the electric generator (50) comprises: a rotor (51) with permanent magnets (52), configured for rotating about a rotation axis; at least one magnetic yoke (54) with at least two arms (58) extending axially outside of the rotor (51) so as to be adjacent to the radial outer side, respectively, of the rotor (51).
Knappen does not teach wherein the permanent magnets can be arranged according to a Halbach array so as to maximize the magnetic field on the radial side of the rotor adjacent to the arms of the at least one yoke.
However, Salem teaches wherein the permanent magnets can be arranged according to a Halbach array so as to have a higher magnetic flux density at a generator air gap, producing higher torque and power (Col. 2; Para. 1).
Therefore in view of Salem, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the generator of Knappen to have a Halbach array so as to maximize the magnetic field on the radial side of the rotor adjacent to the arms of the at least one yoke, in order to have a higher magnetic flux density at a generator air gap, producing higher torque and power (Salem; Col. 2; Para. 1).
Allowable Subject Matter
Claim 27, 35, and 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The cited prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the dependent claim(s), in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in the dependent claim(s) with the allowable feature being: 
Claim 27: “wherein the wall forming the cavity is made of solid material, the arms of the at least one yoke extending inside the solid material.”
Claim 35: “wherein at least one of the arms of the at least one magnetic yoke comprises at least one slit extending lengthwise.”
Claim 37: “wherein the generator comprises a wall forming a cavity housing the rotor, the arms of the at least one yoke being out of the cavity, the wall being formed by the material of the body.”
The examiner found no prior art satisfies all above conditions by itself or as combined during the prosecution period.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Polesel et al. (US 2022/0115937) teaches a permanent magnet generator with a non-regular armed stator.
Teofili et al. (US 11271455) teaches an electric motor having a cooling device.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAD H JOHNSON whose telephone number is (571)272-1231. The examiner can normally be reached 9:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RASHAD H. JOHNSON
Examiner
Art Unit 2832



/RASHAD H JOHNSON/Examiner, Art Unit 2832